Citation Nr: 0622816	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of nasal 
surgery.

2.  Entitlement to an initial rating in excess of 10 percent 
for headaches.

3.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.

4.  Entitlement to an increased initial evaluation for 
bilateral varicose veins, rated noncompensable (0 percent) 
from June 1, 1994, 10 percent from June 9, 1997, with each 
leg separately rated 10 percent from January 12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in May 1994 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The veteran continued the 
appeal with regard to varicose veins after an October 1997 
rating decision increased the initial evaluation to 10 
percent from June 9, 1997. 

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a June 1998 Board decision that, in part, denied service 
connection for residuals of nasal surgery and denied 
increased initial ratings for headaches, varicose veins, and 
hemorrhoids.  In June 2001, the Court vacated the June 1998 
Board decision and remanded the case to the Board for another 
decision, taking into consideration matters raised in its 
order.  

Thereafter, in August 2002, the Board undertook additional 
development of the evidentiary record on its own pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  This regulation was 
invalidated in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in 
December 2003 the Board remanded the matter to the RO for 
additional development.  On remand, the RO issued a rating 
decision in February 2005 that granted a separate 10 percent 
evaluation for varicose veins of each leg from January 12, 
1998.  Thereafter, the veteran testified at a Board hearing 
at the RO in April 2006.  A transcript (T) of the hearing has 
been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran had ameliorative surgery during service for a 
preexisting deviated nasal septum and related turbinate 
hypertrophy which resulted from multiple nose fractures 
before he entered military service.  

2.  The competent medical evidence does not associate the 
septoplasty/turbinate reduction surgery performed in service 
with any current disability identified as chronic allergic 
rhinitis with periodic nasal crusting, or associate a 
worsening of the preexisting nasal septum deviation or 
turbinate hypertrophy to the surgery during military service.

3.  Prior to January 22, 1998, headaches were manifested by 
no more than occasional prostrating attacks; from January 22, 
1998, there is competent evidence the headache manifestations 
more nearly approximate frequent and prolonged prostrating 
attacks producing severe economic inadaptability.

4.  Hemorrhoids are manifested by evidence of frequent 
recurrences.

5.  Prior to June 7, 1997, bilateral varicose veins are shown 
to be no more than mild in severity; from June 7, 1997, the 
bilateral varicose veins are manifested by involvement of the 
veins above and below the knee with pain and cramping on 
exertion.  

6.  From January 12, 1998, the varicose vein disability is 
manifested by persistent edema and beginning stasis changes 
of both legs.

7.  From July 24, 2002, the varicose vein disability is 
manifested by persistent edema and persistent stasis changes 
of both legs.


CONCLUSIONS OF LAW

1.  Residuals of nasal surgery were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306) (2005).  

2.  The criteria for an initial rating of 50 percent for 
headaches have been met from January 22, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.124a, 
Diagnostic Code 8100 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2005).

4.  The criteria for an initial rating of 30 percent for 
bilateral varicose veins of the legs are met from June 7, 
1997.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 
4.1, 4.7, 4.104, Diagnostic Code 7120 (1997).

5.  The criteria for an initial separate rating of 20 percent 
for varicose veins of the left leg and the right leg are met 
from January 12, 1998.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.7, 4.104, Diagnostic Code 7120, as 
amended effective January 12, 1998.

6.  The criteria for an initial separate rating of 40 percent 
for varicose veins of the left leg and the right leg are met 
from July 24, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.400, 4.1, 4.7, 4.104, Diagnostic Code 7120, as 
amended effective January 12, 1998.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim to 
establish entitlement to service connection for residuals of 
nasal surgery and increased initial evaluations for 
hemorrhoids, headaches and varicose veins.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  VA 
issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2004 RO letter issued pursuant to the December 2003 
Board remand informed him of the provisions of the VCAA and 
he was advised to identify any evidence in support of his 
claims that had not been obtained.  It emphasized relevant 
evidence and invited the veteran to provide any evidence or 
information he had pertaining to the claims.  The RO issued a 
letter in March 2006 that provided additional information 
regarding the applicable law and regulations regarding the 
effective date and initial rating determinations in addition 
to information on the evidence needed to substantiate this 
claim.  The correspondence mentioned above advised him of the 
evidence he needed to submit.  The VCAA-directed letter 
informed him that VA would obtain pertinent federal records.  
He was informed that VA would also make reasonable efforts to 
obtain any identified private medical evidence.  As such, the 
Board finds that the correspondence VA issued satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication of the 
claims and as a result the timing of the notice does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini.  As explained below the Board 
concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.  The 
comprehensive VCAA notice was issued while the case was on 
remand from the Board and it was issued before the VA 
considered the claim again on the merits in March 2005.  
Thus, any timing deficiency in not providing comprehensive 
notice earlier was cured by subsequent action in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  The VCAA specific 
letter in May 2004 had a specific reference on page 2 that 
invited him to submit any evidence he possessed that 
pertained to his claims, and to advise VA if there was any 
evidence or information he thought would support his claims.  
The Board finds this statement fairly represented the content 
of the "fourth element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  Furthermore, as 
noted previously the RO issued additional information 
regarding the effective date and initial rating elements for 
compensation in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim the produced relevant VA 
clinical records and private treatment reports.  The veteran 
also testified at RO and Board hearings.  The veteran also 
received VA medical examinations that addressed all appeal 
issues.  At the Board hearing the veteran asserted the VA 
examinations in 2004 were inadequate (T 23-25).  However, the 
Board notes that the record has been supplemented with more 
recent private medical reports.  The reports are 
comprehensive and include sufficient information for an 
informed decision on the initial rating claims.  Therefore, 
it is not necessary to have the veteran reexamined at this 
stage of the appeal.  38 C.F.R. §§ 3.326, 3.327.  Thus, the 
Board finds the development is adequate when read in its 
entirety, and it satisfied the directive in the remand order 



and the obligations established in the VCAA.  The duty to 
assist having been satisfied, the Board will turn to a 
discussion of the issues on the merits. 


Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The veteran entered military service recruit training in June 
1971.  The service medical records show medical history in 
June 1971 noted nose fracture, "16 & 18".  Reexamination 
October 1971 noted the nose was broken twice, no problem 
since.  However an "ENT" consultant in June 1972 noted the 
prior nasal trauma, most recently in 1969, caused deflection 
of the septum.  The veteran was advised regarding elective 
septorhinoplasty.  The medical history obtained in January 
1973 noted deviated septum.  In April 1977 he complained his 
nose was "stuffed up" and he was given nasal spray.  In 
July 1977 he was seen with the complaint of nasal deformity 
and obstruction.  The report noted a deformity and that he 
used Afrin chronically.  A clinician reported septum with 
spur shaft to the left and no polyps.  A sinus series was 
interpreted as normal.  The impression was nasal deformity, 
deviated septum.  The medical history obtained in November 
1978 noted he was twice advised regarding rhinoplasty.  A 
sinus study in March 1982 was interpreted as normal.  

A September 1988 clinical record entry noted an old deformity 
exhibited edema and water discharge.  He was referred for 
possible surgery.  An October 1988 medical examination noted 
that deviated septum repair was planned for early in 1989.  A 
left deviated septum was noted on examination in September 
1992, and in the medical history it was described as a 
"classic deviated septum".  The evaluation in May 1993 
noted massive polyposis and chronic history of nasal 
obstruction.  Further evaluation in October 1993 reported he 
could breathe through the nose off and on.  The examiner 
noted left septal deviation and 3+ turbinate hypertrophy and 
no polyps.  The assessment was septal deviation, turbinate 
hypertrophy and septoplasty with turbinate reduction was 
planned.  The septoplasty and turbinate reduction was 
completed in January 1994 and the operative report noted he 
had nasal obstruction due to enlarged turbinates and septal 
deviation.  Postoperatively he reportedly was doing well and 
breathing better.  A February 1994 medical evaluation 
referred to the nose operation, without further elaboration.  
A clinical record entry later in February 1994 described the 
postoperative septoplasty and turbinate reduction as healing 
well with good airway bilaterally.  The assessment noted he 
could follow-up as needed and that the turbinates may grow 
back.  An April 1994 clinical record entry noted 
postoperative status and currently upper respiratory 
infection/mild sinusitis for his complaints.  

The initial VA general medical examiner noted the history of 
nasal turbinectomy and reported the nose and sinuses were 
within normal limits.  Private reports through early 1996 
note a complaint of sinus congestion and drainage with the 
impression of otitis media.  A VA examiner in August 2004 
reviewed the record reported chronic allergic rhinitis with 
periodic nasal crusting.  The examiner noted that surgical 
reduction of nasal turbinates in a very aggressive fashion 
can lead to nasal crusting but the examiner did not believe 
that the reduction the veteran underwent was likely the cause 
of periodic crusting and sequelae he experienced.  The 
examiner stated there was no evidence that any preexisting 
problem in 1994 was worsened by the surgery.  

At the Board hearing the veteran recalled having the surgery 
before he left military service and that he continued to have 
clogging and discharge every 6 months always on the right 
side.  He recalled being told he had classic deviated septum 
for long time and the turbinate surgery was to shrink the 
swollen turbinates.  He recalled problems with periodic 
crusting and bleeding thereafter (17-20).  He recalled being 
told the surgery was not a cure and to correct a preexisting 
sinus polyp problem.  He stated no physician had opined that 
the surgery and current problem were related, although he had 
the same problem now as before surgery (T 21-22).  The recent 
testimony was consistent with earlier RO hearing testimony (T 
35-37).

The applicable law provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition under section 1111 
of the statute for disorders not noted on the entrance or 
enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  However, where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -- must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  

The presumption of sound condition concerning a nasal 
septum/turbinate disorder does apply in this case because the 
presumption of soundness at entrance to service "attaches 
where there has been an induction examination in which the 
later complained-of disability was not detected."  Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 7 Vet. App. at 
245; Verdon v. Brown, 8 Vet. App. 529, 535 (1996).  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) (holding that 
the burden of proof was on the government to rebut the 
presumption of sound condition and stating that the burden of 
proof is a formidable one), and Miller v. West, 11 Vet. App. 
345, 348 (1998).  There is no examination report prior to 
entry but the history developed upon entry and consistently 
followed thereafter is not disputed and it clearly 
established the preexisting breathing difficulty related to 
two nose fractures.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  There is 
evidence of a lack of aggravation as the record establishes 
there was no increase in disability during service.  Hunt, 1 
Vet. App. at 296-97 ("increase" in disability during service 
does not include temporary or intermittent flare-ups of a 
preexisting condition and such are not considered inservice 
aggravation).  He was observed for nasal congestion on 
several occasions and advised several times of surgical 
options.  After he finally had the procedure improved 
breathing was noted.

In is important to note that the usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless 
the disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Thus, under VA regulations service 
connection may not be granted for the effects of the surgical 
treatment in service which ameliorated the condition which 
existed before enlistment.  There is no doubt that veteran 
underwent ameliorative surgery for the preexisting nasal 
septum and related turbinate disorder in service and the 
record shows he had an improvement in breathing function as a 
result.  

Ameliorative surgery will not provide a basis for aggravation 
unless the injury was otherwise aggravated by service.  See 
Verdon v. Brown, 8 Vet. App. 529, 537-38 (1996).  The several 
evaluations of the preexisting injury to the nose as shown in 
the operative report confirm he underwent a septoplasty with 
turbinate reduction for nasal airway obstruction that was due 
to enlarged turbinates and septal deviation.  The VA examiner 
in 2004 reviewed the record and the examiner's opinion read 
in context does not support service connection based on the 
claimed residuals of nasal surgery.  See e.g., Lee v. Brown, 
10 Vet. App. 336, 339 (1997).

The Board must assess the weight and credibility to be given 
to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  As with any piece of evidence, the credibility and 
weight to be attached to evidence, including the VA medical 
opinion, is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The RO provided the 
entire record to the VA examiner and did not limit or 
constrain the review.  See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  However, in response to the VA opinion in August 
2004, the appellant did not challenge the specific 
conclusions with competent medical evidence.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 13 Vet. 
App. 178, 185 (1999) and Struck v. Brown, 9 Vet. App. 145, 
155 (1996).  Thus the record does not include any competent 
evidence to rebut or reasonably question the VA examiner's 
opinion that the nose surgery in service did not aggravate 
any preexisting disorder or that it was not related to any 
problem with crusting or sequelae the veteran experienced.  

The veteran's assertion that a current nasal/sinus problem is 
causally connected to his surgery during active service is 
not probative as there is no evidence in the record that the 
appellant has any medical knowledge or expertise to render 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, the claimant's personal belief, no 
matter how sincere, unsupported by competent medical 
evidence, cannot form the basis of a claim.  Voerth v. West, 
13 Vet. App. 117 (1999).  This burden typically cannot be met 
by lay testimony or assertions unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  There is no reference in the record 
that the circumstances of military service was a causative 
factor in the problem treated in 1994, although the record 
showed it was evaluated early on during his military service 
and he was advised of surgical options.  

Thus, for the reasons noted above, the Board concludes that 
the evidence in this case preponderates against a claim that 
any current nasal disability is the result of surgery in 
active service.  38 U.S.C.A. § 5107(b).  Accordingly, the 
Board concludes that service connection must be denied based 
on aggravation of pre-existing nasal septum deformity or 
turbinate hypertrophy because there is no evidence of an 
increase in disability of the conditions.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  In view 
of the number of atypical instances, it is not expected that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.   38 C.F.R. 
§ 4.7.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, as in this case, all of the 
evidence submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §§ 3.400, 4.2.  A 
determination with regard to the assignment of specific 
ratings must be made upon a review of the entire evidentiary 
record including thorough and comprehensive examinations that 
are representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  38 U.S.C.A. § 5110 must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Meeks v. West, 12 Vet. 
App. 352 (1999).

Regarding headaches, a 50 percent rating for migraine is 
provided with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is provided with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent rating 
is provided with characteristic prostrating attacks averaging 
one in two months over last several months.  With less 
frequent attacks a 0 percent rating is provided.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The VA examiner in July 1995 noted left side headaches that 
were characterized by pulsating and pounding pain, but no 
nausea or vomiting unless induced by medication.  The veteran 
was not dizzy, he did not black out, and he worked through 
the headaches.  However, his functioning was impaired and he 
was irritable.  The diagnosis was vascular headaches with 
neuropathic component involving the left facial nerve and 
left eye.  He told a general medical examiner at the time 
that he had photophobia and disequilibrium and that the 
episodes were intermittent.  The diagnosis was currently 
stable cluster headaches.  Private reports during 1996 note 
headaches more than 15 years and that cluster headaches were 
treated with medication.  He described ongoing headaches at 
the RO hearing in June 1997 (T 7-11). 

On January 22, 1998, a private physician reported the 
veteran's headaches were significant enough that he was 
totally debilitated four days a month.  Otherwise daily 
headaches were managed by medication, but the significant 
prostrating headaches were not relieved by any medication to 
date.  In November 1999, a VA examiner reported the veteran 
had chronic headaches and a cluster headache problem and that 
he was unable to work.  A private physician's follow-up 
report in July 2002 summarized that since 1998 the veteran 
had no clear benefit from medication and that severe 
headaches completely disabled him four to six days a month.  
He could not sustain gainful employment and he described 
extreme sensitivity to light and reported a disturbed mood.

A VA examiner in August 2004 reported the veteran had from 6 
to 24 headaches a month that varied from 1 to 19 days in 
duration.  He reported nausea, photophobia, phonophobia and 
visual interference, but no vomiting.  During severe 
headaches he stayed in his room at home.  He served as a 
substitute teacher for the past two years and sometimes 
refused teaching opportunities due to headaches.  It was 
reported that he worked approximately 100 days a year.  The 
examiner described the veteran's headaches as nonprostrating 
and responding to medication.  The examiner stated they were 
sometimes severe and typical of relatively severe migraine 
and prevented regular work.  

A private physician reported in April 2006 that the veteran's 
headaches were disabling and required that the veteran to go 
to dark room.  He may go one or two days without a headache 
and Fiorinal was only partially effective in managing the 
headache pain.  Several days a month he was prostrated and 
incapacitated.  The examiner stated the headaches produced 
severe economic hardship and that it was unlikely the veteran 
could maintain a full time job.  The examiner stated there 
was no change in frequency or response to medication as of an 
examination in December 2005.  Recent Board testimony was 
consistent with the history reported in earlier examinations 
(T 8, 10-11, 24). 

Applying the rating scheme to the presentation of the 
veteran's headaches leads the Board to conclude there is a 
bright line between the manifestations prior to the January 
1998 examination and thereafter.  On a facts found basis, the 
headaches as described prior to January 1998 were no more 
disabling than contemplated in the 10 percent evaluation.  In 
fact, the record overall did not substantiate prostrating 
headaches in view of the initial VA medical evaluation.  
However, from the January 1998 evaluation through the current 
update of his headaches there is sufficient evidence that the 
veteran has prostrating attacks of a frequency and character 
that more nearly approximate the criteria for a 50 percent 
evaluation.  Although the VA examiner characterized the 
veteran's headaches as not prostrating there is competent 
evidence substantiating prostrating headaches which the Board 
finds is entitled to substantial weight.  On the question of 
the frequency of prostrating attacks, here again the Board 
finds the private reports confirm the frequency has been 
consistently four to six days a month.  Furthermore, the VA 
examiner characterized the veteran's headaches as typical of 
"relatively severe" migraine that prevented regular work.  
Thus, on facts found basis, the 50 percent evaluation is 
warranted from January 22, 1998.  38 C.F.R. § 4.7.

As for hemorrhoids, the rating scheme provides a 0 percent 
evaluation for mild or moderate hemorrhoids.  The 10 percent 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue evidencing 
frequent recurrences.  The maximum rating of 20 percent is 
provided for external or internal hemorrhoids, with 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336.  

The VA general medical examiner in 1995 reported no 
hemorrhoids or fissures, a guiac negative stool and no 
masses.  The contemporaneous private treatment reports noted 
in July 1996 that he was doing fairly well since a 
hemorrhoidectomy but had recent pressure and rectal bleeding.  
A current anoscopic examination showed a small fissure in the 
canal and it was noted he had recurrent internal hemorrhoids 
that tended to prolapse.  The examiner reported that banding 
might be needed after the fissures healed.  Thereafter, a VA 
examiner in August 2004 reported good sphincter tone, no 
evidence of rectal bleeding or hemorrhoids, no evidence of 
fecal leakage or need for a protective garment, although the 
veteran stated at times he has leakage.  The examiner stated 
there was no evidence of anemia or external hemorrhoids.  
More recently, a private physician reported in April 2006 
that the veteran's irritable colon resulted in recurrent 
hemorrhoid inflammation, and leakage necessitating use of 
protective pad.  This resulted in odor and urgency and the 
evaluation showed no other correctable pathology.  His 
testimony noted that surgery was not currently recommended 
(13-17). 

Overall, the Board finds that the record is consistent with a 
hemorrhoid disability evidencing frequent recurrences which 
is adequately compensated in the 10 percent evaluation. The 
disability as reflected on the more recent examinations does 
not show persistent bleeding and secondary anemia or 
fissures, although mild fissure was reported in 1996.  The 
recent private medical report described hemorrhoid irritation 
related to a nonservice-connected disability, but the 
physician did not report anemia or fissures.  Thus, the Board 
finds that the initial evaluation of 10 percent is 
appropriate and that the record does not raise a legitimate 
question of which alternative rating is more nearly 
approximated.  38 C.F.R. § 4.7.

Regarding the initial evaluation of varicose veins, this 
claim arose prior to January 12, 1998, and it requires a 
review under both versions of the rating criteria.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

With severe varicose veins, tests to determine impairment of 
deep return circulation are essential, as the superficial 
varicosities may be caused by the impairment of deep return 
circulation, or there may be phlebitis as a complication of 
varicose ulcers.  With phlebitis, or impairment of deep 
return circulation, the appropriate higher rating should be 
applied.  38 C.F.R. § 4.102, effective prior to January 12, 
1998. 

Varicose veins, pronounced; unilateral or bilateral, the 
findings of the severe condition with secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation shall be 
rated 60 percent if bilateral and 50 percent if unilateral.  
Severe; involving superficial veins above and below the knee, 
with involvement of the long saphenous, ranging over 2 cm. in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration; no involvement of the deep 
circulation shall be rated 50 percent if bilateral and 40 
percent where unilateral.  Moderately severe; involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm. in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation shall be rated 30 percent 
if bilateral and 20 percent where unilateral.  Moderate, 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion shall be rated 10 
percent if bilateral or unilateral.  Mild, or with no 
symptoms rate 0 percent.  Note: Severe varicosities below the 
knee, with ulceration, scarring, or discoloration and painful 
symptoms will be rated as moderately severe.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120, in effect prior to January 12, 
1998.  

The current rating scheme provides the following interval 
ratings for the findings attributed to the effects of 
varicose veins or to venous disease: 100 percent with massive 
board-like edema with constant pain at rest.  60 percent with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  40 
percent with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  20 percent 
with persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  10 percent with intermittent edema of extremity or 
aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  0 percent, asymptomatic palpable or 
visible varicose veins.   NOTE: These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7120, 
effective January 12, 1998.  

The VA joints examiner in July 1995 noted the veteran could 
ambulate without difficulty.  The VA general medical examiner 
in July 1995 also stated the veteran had a normal gait.  The 
right shin showed an 8 inch long varicose vein and no 
evidence of ulceration or scarring.  The vein was warm like 
and tortuous but without pain on deep palpation.  The 
dorsalis and posterior tibial pulses were intact and 2+.  The 
diagnosis was bilateral lower extremity varicose veins.  The 
contemporaneous private treatment reports through late in 
1996 are unremarkable.  

A private physician reported on a June 9, 1997 examination 
the veteran showed bilateral edema and tenderness.  He had 
extremely large high pressure varicosities of the greater 
saphenous bilaterally and incompetency at the saphenofemoral 
junction superficial venous valvular incompetence.  At the RO 
hearing several days later, the veteran described pain, 
swelling and cramping and indicated most of the problem was 
with veins below the knees (T 14-18).

A private physician reported that an examination on July 24, 
2002 showed the veteran complaining of pain and that he could 
not run or jog on a regular basis.  He had superficial veins 
along the greater saphenous in legs, 1-2 cm in diameter, 
beginning at the mid thigh area.  There was early evidence of 
stasis changes in the ankles but no ulceration.  He had 
2+pitting edema at both ankles and he described aching and 
cramping in calves mainly.  He did not appear to have any 
involvement of the deep vein system. 
  
A VA examiner in August 2004 described the varicose veins as 
tortuous.  The veteran complained of pain with walking for 
extended periods.  The veins bulged mildly in the popliteal 
area.  There was no tenderness on palpation, the legs were 
normal temperature and the radial pulses and pedal pulses 
were good.  The diagnosis was moderate bulging varicose veins 
of the lower extremities.  

A private physician reported in April 2006 that on 
examination in August 2005, the veteran reported that pain 
prevented running or jogging.  The superficial veins along 
the greater saphenous in both legs were 1-2 cm in diameter 
beginning at the mid thigh area.  The early evidence of 
stasis changes in the ankles now extended upward to about the 
knees.   There was no ulceration, but he had 2+pitting edema 
both ankles and aching and cramping that also involved the 
thighs.  A Doppler ultrasound showed no abnormality or 
involvement of the deep vein system in the left leg.  From 
the report, on the right side he had saphenous dilation and 
moderate valve leakage at the saphenofemoral junction, and 
throughout the greater saphenous extending into the calf.  
The examiner recommended endovenous laser treatment from the 
right groin to the knee.  The veteran testified that the 
right leg was worse that the left leg (T 10-11, 24).   

Thus, the record shows that for the period prior to June 7, 
1997, the veteran manifested no more than mild varicose veins 
in view of the examination showing only one vein mentioned on 
the right leg and that was below the knee.  Futhermore, there 
was no reference to pain or cramping on exertion.  However, 
based on the June 9, 1997 examination report and the 
veteran's RO hearing testimony, the Board believes that the 
30 percent evaluation is more nearly approximated on a facts 
found basis.  It is reasonable to interpret the examination 
report and hearing testimony as confirming vein involvement 
above and below the knees with symptoms of cramping and no 
involvement of the deep circulation.  

The rating of each extremity separately under the revised 
criteria is initially problematic in view of the gap between 
examinations and the paucity of relevant clinical information 
elsewhere in the record.  There are three examinations from 
July 2002 through August 2005.  The Board finds that the 
private evaluations reported in July 2002 and April 2006 
outweigh the VA examination in August 2004 as they reported 
findings relevant to the application of the revised rating 
scheme.  The Board will assign a 20 percent evaluation for 
each lower extremity from January 12, 1998 based on the July 
2002 examination on the basis that it establishes beginning 
stasis changes and persistent edema.  The RO assigned 
separate ratings from January 1998 and the Board believes 
that the benefit of the doubt entitles the veteran to a 
higher evaluation for the period prior to July 24, 2002.

On a facts found basis, the Board concludes that the July 24, 
2002 examination and the examination from August 2005 are 
sufficient to establish persistent stasis changes in view of 
the examiner's statement that the earlier ankle involvement 
had progressed to the knees.  Neither examination showed 
ulceration which is an essential element for the next higher 
evaluation of 60 percent.  

Finally, the Board has also considered whether a initial 
higher evaluation is warranted on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1), as the record shows that the 
RO did not find that the record warranted its application.  
However, there is no indication that the headaches, varicose 
veins or hemorrhoids has required, for example, frequent 
hospitalization or has been shown to markedly interfere with 
employment so as to render impractical the application of the 
regular schedular standards.  The percentage evaluations 
recognize a substantial impairment and functional limitation 
for each disability.  None of the examiners has described 
manifestations to be of a degree that rendered impracticable 
the application of the schedular criteria.  The veteran 
recalled his work history at the Board hearing and indicated 
the headaches principally were interfering with work as a 
substitute teacher.  However, as noted the highest schedular 
evaluation for headaches takes into account economic 
inadaptability.  Accordingly, an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to service connection for residuals of nasal 
surgery is denied.

Entitlement to an initial rating of 50 percent for headaches 
is granted from January 22, 1998, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
hemorrhoids is denied.

Entitlement to an initial rating of 30 percent for bilateral 
varicose veins is granted from June 7, 1997, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial rating of 20 percent for varicose 
veins of the right leg is granted from January 12, 1998 and 
entitlement to an initial rating of 40 percent is granted 
from July 24, 2002, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial rating of 20 percent for varicose 
veins of the left leg is granted from January 12, 1998 and 
entitlement to an initial rating of 40 percent is 




granted from July 24, 2002, subject to the regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


